FARR, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
This is an action for an injunction to restrain Anna Kaplan and others from recording a quit-claim deed. In May, 1923, Lepene pur-chaset a lot in the city of Cleveland and in June, 1923, she executed and delivered a quitclaim deed covering her interest in the said premises, to Anna Kaplan. The plaintiff claimed that one Kaplan had agreed to furnish the sum of $1,000 to her for the purpose of financing the purchase and that later and after she had issued the check for said sum, Kaplan demanded that he 'be given the right to share in the profits of the transaction.
Kaplan claimed that he never made such an agreement, but that a contract in writing was made between the plaintiff and defendant, Anna Kaplan, in pursuance of which Anna Kaplan paid the plaintiff the sum of $650, and that she was to take charge of the property and after making certain disbursements from the proceeds of the rentals the deed was signed. A temporary restraining order was *598granted, .but upon final hearing the injunction was denied. An appeal was perfected in the Court of Appeals. In refusing equitable relief, the plaintiff was not entitled to an injunction.
Attorneys — S. A.. Grossner, for Lepene; A. A. Cartwright and S. A. Davies, for Kaplan; all of Cleveland.